ATTORNEY FOR HON. WILLIAM I. GARRARD,                          ATTORNEYS FOR THE COMMISSION
SENIOR JUDGE                                                   ON JUDICIAL QUALIFICATIONS

Kevin P. McGoff                                                Adrienne L. Meiring          FILED
Bingham Greenebaum Doll LLP                                    Mary Elizabeth Daulton   Aug 03 2016, 1:41 pm
Indianapolis, Indiana                                          Indianapolis, Indiana
                                                                                            CLERK
                                                                                        Indiana Supreme Court
                                                                                           Court of Appeals
______________________________________________________________________________               and Tax Court




                                              In the
                          Indiana Supreme Court
                               _________________________________

                                       No. 98S00-1607-JD-381

                                 IN THE MATTER OF THE HONORABLE
                                 WILLIAM I. GARRARD, SENIOR JUDGE
                                 OF THE INDIANA COURT OF APPEALS

                               _________________________________

                                JUDICIAL DISCIPLINARY ACTION
                               _________________________________

                                            August 3, 2016


Per Curiam.


          This matter comes before the Court as a result of a judicial disciplinary action brought by
the Indiana Commission on Judicial Qualifications (“Commission”) against Respondent herein,
William I. Garrard, Senior Judge. Article 7, Section 4 of the Indiana Constitution and Indiana
Admission and Discipline Rule 25 give the Indiana Supreme Court original jurisdiction over this
matter.

          Together with the filing of formal charges by the Commission, the parties jointly tendered a
“Statement of Circumstances and Conditional Agreement for Discipline” in which the parties have
stipulated to the following facts. On the evening of Tuesday, November 17, 2015, Respondent was
involved in a motor vehicle collision in Mooresville, Indiana when he made a wide right turn and
collided with another vehicle that was waiting for traffic to clear. At the scene, police observed
that Respondent appeared to be under the influence of alcohol, and Respondent failed or could not
complete field sobriety tests. Respondent told police he had consumed one vodka on the rocks
about two hours prior to the accident, and a preliminary breath test showed a blood alcohol
concentration (BAC) of 0.14%. Respondent was transported to a hospital for a voluntary blood
sample, the toxicology report of which reflected a blood alcohol concentration of 0.15%. En route
to the hospital, Respondent asked the police officer, “Will you just take me home and forget about
the drinking and driving?” At the hospital, Respondent made other statements reflecting that he did
not want to be arrested and simply wanted to go home; and while the officer inventoried
Respondent’s wallet, Respondent stated that he is a senior judge for the Court of Appeals.
Respondent was arrested and subsequently charged with Operating a Vehicle While Intoxicated
Endangering a Person, a Class A misdemeanor, see Ind. Code § 9-30-5-2(b), and Operating a
Vehicle While Intoxicated, a Class C misdemeanor, see Ind. Code § 9-30-5-1(a). He self-reported
his arrest to the Indiana Commission on Judicial Qualifications on November 19, 2015 and indicated
that he already contacted the Judges and Lawyers Assistance Program (JLAP).

       On June 14, 2016, Respondent pleaded guilty to the Class A misdemeanor charge, and the
State dismissed the Class C misdemeanor charge. Special Judge Sara Dungan entered judgment
of conviction against Respondent and sentenced him to 365 days in jail, of which 309 days was
suspended with 28 days of jail credit time. Respondent was also placed on probation for nine
months, his driving privileges were suspended for 90 days, and he was ordered to pay fines and
court costs of $384.50.

       Respondent and the Commission agree that by being arrested and convicted for Operating
While Intoxicated Endangering a Person, Respondent violated Code of Judicial Conduct Rule 1.1
requiring judges to comply with the law, and Rule 1.2 requiring judges to avoid impropriety and
to act at all times in a manner that promotes public confidence in the integrity of the judiciary.
They further agree that Respondent also violated Rule 1.2 by asking a police officer to “just take
[him] home and forget about the drinking and driving” and stating to the officer that he is a senior
judge for the Court of Appeals.

       In aggravation, the parties agree that Respondent was involved in a property damage
accident, and that he was questioned by police but not charged approximately a month prior for
another property damage accident (hitting a road sign) and was under the influence of alcohol


                                                 2
when police spoke with him at his residence that same night. In mitigation, they agree that
Respondent immediately self-reported his misconduct and voluntarily contacted JLAP; that he is
compliant with all JLAP requests and regularly attends Alcoholics Anonymous meetings; that he
has been fully cooperative with the Commission throughout its investigation; and that he is
remorseful for his conduct. Finally, they agree that under the circumstances, the appropriate
sanction is a public reprimand. The Court agrees with the parties.

       Accordingly, William I. Garrard, Senior Judge of the Indiana Court of Appeals, is hereby
reprimanded. This discipline terminates the disciplinary proceedings relating to the circumstances
giving rise to this cause. The costs of this proceeding are assessed against Respondent.

All Justices concur.




                                                3